DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

					Rejoinder
Claims 1, 3, 4-6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 7, 8, 10-15, 18-20 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/3/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Roberto Fernandez on 12/21/21.
The application has been amended as follows: 

Please cancel rejoined Claims 9 and 16.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The present claim(s) 1, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, 18, 19, 20, 26 is/are allowable over the following reference(s): Bernas (US Pub.: 2004/0266619) and Suzuki (US Pat.: 5611832), which is/are the closest prior art this office has discovered.  
Bernas describes a double skin honeycomb substrate (title) that includes an inner honeycomb body and an outer honeycomb body (abstract).  They product, in one example, may be depicted by Figure 7A.  The structure includes an inner honeycomb body 702 and an outer honeycomb body at 704.   At 714 there are “outer triangle cells”.  The outer honeycomb body 704 can be considered the shell of claim 1.  The inner honeycomb body 702 can be considered the substrate.  The outer triangle cells can be considered the cylindrical sleeve comprising corrugations.  The inner honeycomb body 702 is positioned within the outer honeycomb body (see Fig. 7A).  
	As to how the outer triangle cells are made, these are product by product features.  
plastic but that it is known to optimize the material used in the manufacture of the material (para. 30).  The outer body includes the outer webs that define the array of triangle cells between the inner and outer skin (abstract).  Therefore, if the outer body is made out of plastic, then the triangular cells are also made out of plastic. 
As to the core being ceramic and the corrugations being made of a different material, such as plastic, this feature is not taught by Bernas. 

As to the Suzuki reference, this reference describes a core surrounded by another layer (see Fig. 4 and 5), but these are the fibers and not the filter material itself.  

Therefore, both reference(s) fails to teach a filter with a shell, a ceramic substrate and a corrugation around the shell, the corrugation being made of one of the materials listed in claim, but none of them being a ceramic material.
Therefore, it is clear neither Bernas or Suzuki disclose or suggest the present invention, nor is it obvious over the art.
In light of this, the present claims are passed to issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

January 4, 2022